SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period endedJune 30, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-53030 WESTMOUNTAIN ASSET MANAGEMENT, INC. (Exact Name of Issuer as specified in its charter) Colorado 26-1315305 (State or other jurisdiction (IRS Employer File Number) of incorporation) 123 North College Avenue, Ste 200 Fort Collins, Colorado (Address of principal executive offices) (zip code) (970) 212-4770 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. Yes []No [ ] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes []No [X] The number of shares outstanding of the registrant's common stock, as of the latest practicable date, August 10, 2010, was 9,061,750. FORM 10-Q WestMountain Asset Management, Inc. TABLE OF CONTENTS PART IFINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets at June 30, 2010 (Unaudited) and December 31, 2009 3 Statements of Operations (Unaudited) for the three months ended June 30, 2010 and 2009 and for the six months ended June 30, 2010 and 2009 and for the period October 18, 2007 (inception) through June 30, 2010 4 Statement of Changes in Shareholders’ Equity (Unaudited) for the period October 18, 2007 (inception) through June 30, 2010 5 Statements of Cash Flows (Unaudited) for the six months ended June 30, 2010 and 2009 and for the period October 18, 2007 (inception) through June 30, 2010 6 Notes to the Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis and Plan of Operation 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 Item 4T. Controls and Procedures 17 PART IIOTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures 23 - 2 - PART IFINANCIAL INFORMATION For purposes of this report, unless otherwise indicated or the context otherwise requires, all references herein to “WestMountain Asset Management,” “we,” “us,” and “our,” refer to WestMountain Asset Management, Inc, a Colorado corporation, and our wholly-owned subsidiaries WestMountain Business Consulting, Inc., WestMountain Valuation Services, Inc., and WestMountain Allocation Analysis, Inc. ITEM 1.FINANCIAL STATEMENTS WestMountain Asset Management, Inc. (A Development Stage Company) Consolidated Balance Sheets Assets June 30, December 31, (Unaudited) Cash and cash equivalents(note 1 and note 9) $ $ Certificates of deposit(note 2) Accounts receivable, related parties(note 7) Prepaid expenses Computers, net(note 3 ) Intangibles, net(note 4 ) Investment, at fair value(note 1 note 9note 10note 11) Deferred tax asset, net(note 5) Deposit(note 10) - Total assets $ $ Liabilities and Shareholders' Equity Liabilities: Accounts payable $
